Title: From Alexander Hamilton to Susanna Livingston, 29 December 1792
From: Hamilton, Alexander
To: Livingston, Susanna



Philadelphia Decr 291792

I am mortified My Dear Miss Livingston that you should have had to write to me on the subject of your Certificates. Of all delinquencies, those towards the Ladies I think the most inexcusable. And hold myself bound by all the laws of chivalry to make the most ample reparation in any mode you shall prescribe. You will of course recollect that I am a married man!
The Certificates have been delayed through the misapprehension of one of my Clerks. They went immediately after you committed them to my care through all the forms of the Treasury; preparatory to a transfer to the Books of Maryland; and do not admit of being reinstated on the Books of New York ’till after a similar process. They are inclosed.
With much esteem & regard   Yr. true friend & Obed ser

A Hamilton
Miss Susan LivingstonBaltimore

